Gray, C. J.
Under the St. of 1869, c. 426, allowing the party, who produces a witness, to prove by other evidence, not material for any other purpose, that he has made at other times statements inconsistent with his present testimony, the testimony which it is proposed to contradict must have been material to the issue on trial. In the present case, as the question put to the first witness did not fix any time, and therefore does not appear to have been material to the issue on trial, his answer was conclusive, and the admission, against objection, of evidence to contradict it was erroneous. Ryerson v. Abington, 102 Mass. 526. Mayo v. Mayo, 119 Mass. 290. Brooks v. Weeks, 121 Mass. 433. Exceptions sustained.